DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,691,051 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowance 
Claims 16-30 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 16-24, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including processing circuitry to determine a dryness of the layer of printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate. Applicant disclosed such printing apparatus provides consistent thickness of fluid layer/s which improves print quality. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 25-26, the primary reason for allowance is the inclusion of particularly the limitation of a method of operating a printing apparatus including determining moisture content of the layer of wet printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate. Applicant disclosed such printing apparatus provides consistent thickness of fluid layer/s which improves print quality. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 27-30, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including processing circuitry configured to determine an index of a thickness of the layer of wet printing fluid based on an output of the electrode array when the plurality of Page 6electrodes is in electrical contact with the printing substrate, and to determine a thickness map comprising datapoints in the first direction, and further comprising datapoints in the travel direction as the printing substrate is moved past the plurality of electrodes, wherein each datapoint is an index of the thickness of the layer of wet printing fluid at a predetermined location on the printing substrate. Applicant disclosed such printing apparatus provides consistent thickness of fluid layer/s which improves print quality. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853